DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to as it sets forth a second and third circumscribing circle, as well as, a second and third radius, however a first circumscribing circle or a first radius has not been defied.  Defining a second and third feature where a first has not been defined draws into question if applicants intended to define a first circumscribing circle or a first radius.  Clarification, and/or if appropriate a clarifying amendment, is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth a reinforcement strand comprising a core and steel filaments, the filaments being organized in an intermediate layer comprising first filaments circumferentially arranged around the core, the first filaments having a first diameter which results in a gap between the first filaments.  Claim 1 further limits the reinforcement strand such that the final lay length is larger than 2X and smaller than 6X a closing lay length, the closing lay length being that lay length at which the gap between the first filaments is closed. It is unclear how the first filaments can be arranged such as to have a gap therebetween and be configured within a strand with a final lay length where the gap is closed.  Applicants’ claimed organization does not appear to be presented as a product-by-process limitation.  Are limitations with regards to the final-lay length and the closing lay length intended as functional limitations such that the claims are directed to a strand which is not at its final lay length but is capable of being processed to achieve the claimed length relationship? For the examination purposes the strand will be considered to be at its final layer length with the gaps closed. 
Claim 7 requires all core filaments to be free from zero order helical deformations and are twisted together with a core lay length different from the final lay length, however the limit to the number of core filaments is unclear where parent claim 1 does not limit the number of core filaments (i.e. may be a single filament), yet claim 7 requires “all the core steel filaments” to be “twisted together”. Do applicants intend claim 7 to limit the number of core filaments to a number greater than 1?  If the core is formed form a single filament how is it twisted together?
Claim 10 sets forth a core-core where 5, 6, or 7 core outer filaments are twisted around said core-core.  Is the core-core formed of an inner and outer core with 5, 6, or 7 filaments twisted about the inner and outer cores?  Do applicants intend the core-core to be formed of an inner and outer core, where the outer portion of the core comprises 5, 6, or 7 filaments twisted around the inner core? Can the core-core have an arrangement other than ‘inner’ and ‘outer’ cores.
Claims 2-13 are rejected as depending from one or more of claims 1 and 7 as rejected above.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art does not teach or suggest a reinforcement strand for reinforcing a polymer article comprising a core having a core diameter and steel filaments, said reinforcement strand formed from steel filaments having been organized as an intermediate layer comprising N first steel filaments circumferentially arranged around said core, said first steel filaments having a first diameter, said core diameter and said first diameter being such that a gap forms between said first steel filaments, and an outer layer comprising 2N steel filaments circumferentially arranged around said intermediate layer, said steel filaments of said intermediate layer and said outer layer being twisted around said core with the same final lay length and direction wherein said reinforcement strand has a final lay length that larger than two times and smaller than six times the closing lay length, said closing lay length being that lay length at which the gap between said first filaments of the intermediate layer is closed.  Further there is no motivation such that one of ordinary skill in the art before the filing date of the invention would have found it obvious to modify known reinforcement strands to conform to the claimed requirements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Bourgois (US Patent 4,158,946) who discloses a metal cord having a core and intermediate layer and an outer layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784